Citation Nr: 0106945	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-02 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Timeliness of notice of disagreement with a September 1989 RO 
rating decision denying entitlement to service connection for 
quadriplegia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to October 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, which held that a September 1989 rating 
decision that denied service connection for quadriplegia was 
not timely appealed.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran was denied entitlement to service connection 
for quadriplegia in a September 1989 RO rating decision.

3.  The veteran's accredited representative submitted a 
statement in February 1990, titled "Reconsideration and 
Notice of Disagreement" and requesting that, if 
reconsideration of the veteran's claim was not considered, 
then the statement was to be considered a notice of 
disagreement.

4.  The February 1990 statement adequately expresses 
dissatisfaction or disagreement with the RO's September 1989 
rating decision.


CONCLUSION OF LAW

A timely notice of disagreement with a September 1989 RO 
rating decision denying entitlement to service connection for 
quadriplegia was submitted.  38 U.S.C.A. § 4005(a) (1988); 
38 C.F.R. §§ 19.117, 19.118, 19.129(a) (1989);  currently 
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.302(a)  (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The claims file shows that the veteran was denied entitlement 
to service connection for quadriplegia in a September 1989 RO 
rating decision.  He was notified of that decision by letter 
dated in October 1989.

Thereafter, in February 1990, the veteran's accredited 
representative submitted a statement on behalf of the 
veteran.  Its subject was titled "Reconsideration and Notice 
of Disagreement."  It states, in pertinent part:

We would request reconsideration of the 
issue of service connection for 
quadriplegia due to a diving accident.
...
If reconsideration is not considered on 
this issue, then please consider this as 
a Notice of Disagreement and foward [sic] 
a Statement of the Case to the veteran.

The claims file shows that, in March 1990, the RO sent a 
letter to the veteran indicating that he had 30 days to 
submit additional evidence and that, at the end of that time 
period, it would make a re-determination regarding the issue 
of service connection for his disability.

Later in March 1990, the veteran submitted a VA Form 21-4176, 
Report of Accidental Injury, and VA Form 21-4138, Statement 
in Support of Claim.  The veteran specifically requested 
reconsideration of the 1989 decision.  He expressed the 
reasons why he disagreed with that determination and 
submitted additional evidence.  

In April 1990, the veteran's accredited representative 
submitted a letter indicating that the veteran had no 
additional evidence to submit.

In June 1990, the RO sent the veteran a letter indicating 
that it received his request for reconsideration, but did not 
have any evidence sufficient to reopen his claim for service 
connection.

No correspondence on the issue of entitlement to service 
connection for quadriplegia was received from the veteran or 
his representative until October 1999.  At that time, his 
representative submitted a letter asserting that the February 
1990 statement was a proper, timely notice of disagreement 
with the September 1989 RO rating decision and that, as a 
result, the veteran was entitled to a statement of the case 
on the issue of entitlement to service connection for 
quadriplegia.

In a December 1999 statement of the case, the RO held that 
the February 1990 statement was not a notice of disagreement 
and that the October 1999 letter was an adequate notice of 
disagreement, but was not timely filed.

The veteran was provided notice of the statement of the case 
in January 2000 and a timely substantive appeal to the issue 
of the timeliness of the notice of disagreement was received 
from him in February 2000.

II.  Analysis

VA regulations state that an appeal from an RO rating 
decision consists of a timely-filed notice of disagreement 
and, after a statement of the case has been issued, a timely-
filed substantive appeal.  38 U.S.C.A. § 4005(a)  (West 1983) 
(current version at 38 U.S.C.A. § 7105(a)  (West 1991); 
38 C.F.R. § 19.117  (1989) (current version at 38 C.F.R. 
§ 20.200  (2000)).  In 1989, a notice of disagreement was 
defined as "a written communication from a claimant or the 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination of an agency of original 
jurisdiction."  38 C.F.R. § 19.118  (1989).  It needed to be 
in terms which could be reasonably construed as a desire for 
review of that determination, but did not have be expressed 
in any special wording.  Id.  Currently, a notice of 
disagreement must express dissatisfaction or disagreement 
with an adjudicative action and a desire to contest the 
result.  38 C.F.R. § 20.201  (2000).  The time limit for 
filing a notice of disagreement is within 1 year of 
notification of the adverse decision.  38 C.F.R. § 19.129(a)  
(1989) (current version at 38 C.F.R. § 20.302(a)  (2000)).

In this case, the question is whether the February 1990 
statement by the veteran's representative is a notice of 
disagreement for VA appeal purposes.  Ordinarily, such a 
determination is easily made.  The complication, and 
confusion, in this case is that the veteran's 
representative's February 1990 letter, while specifically 
mentioning a notice of disagreement, made the notice of 
disagreement conditional.  It states that the February 1990 
letter was to be considered a notice of disagreement if 
reconsideration was not considered.  Clearly, based upon the 
RO's June 1990 letter to the veteran, reconsideration of its 
prior denial was considered, but actual reconsideration was 
not granted because no new evidence had been submitted.

In its December 1999 statement of the case, the RO held that 
the February 1990 statement was not a notice of disagreement 
because it was only supposed to be considered as such if 
reconsideration of the claim was not considered.  It found 
that reconsideration had been considered, albeit denied, and 
that no further correspondence from the veteran or his 
representative had been received after issuance of its June 
1990 letter.  Overall, the argument against the veteran's 
appeal is very logical.

In its October 2000 brief, the veteran's representative 
argued that, in its February 1990 letter, it requested that 
that letter be considered a notice of disagreement if 
reconsideration by the RO was not granted.  However, that is 
a misstatement of what the February 1990 letter actually 
states.  The letter only requests that reconsideration be 
considered, not that it be granted, and, as stated above, 
reconsideration was considered by the RO.

Clearly, this case could easily turn into an analysis of the 
grammatical use of individual words and, even, punctuation.  
It is unfortunate that, presuming that the representative 
intended the February 1990 letter to be a notice of 
disagreement, it made it so unclear.  It is reasonable to 
expect that an accredited representative is aware of the 
requirements for a valid notice of disagreement, and would 
phrase a correspondence intending to be a notice of 
disagreement more clearly.  See Gallegos v. Gober, 14 Vet. 
App. 50, 62  (2000).

Nevertheless, the issue before the Board is whether the 
February 1990 letter expresses "dissatisfaction or 
disagreement" with the September 1989 rating decision.  
38 C.F.R. § 19.118  (1989).  After careful review of that 
document, and all of the other pertinent evidence of record, 
the Board finds that it does.

In making this determination, the Board is persuaded by the 
fact that the February 1990 statement indicates that its 
subject was a request for reconsideration "and" a notice of 
disagreement.  The "and" could be construed as both a 
request for reconsideration and a notice of disagreement.

At the time in question, manual provisions provided for 
reconsideration of RO decisions if new and material evidence 
was received.  See M21-1, Chapter 27, par. 27.01-27.06.  The 
submission of additional evidence by the veteran and his 
representative was understandably construed as a request for 
reconsideration and reconsideration alone by the RO.  The 
veteran, himself, specifically requested reconsideration in 
his March 1990 statement.  However, while the representative 
could be charged with understanding the distinction between a 
reconsideration request and a notice of disagreement, 
appellants understandably may not know the difference.  The 
Board is swayed by the fact that the VA claims adjudication 
system has been deliberately designed by Congress to be pro-
claimant.  Gallegos, 14 Vet. App. at 56 (citing Hensley v. 
West, 212 F.3d 1255, 1262  (Fed.Cir. 2000)), and that all 
"interpretative doubt" must be decided in the veteran's 
favor.  Id. (citing Boyer v. West, 210 F.3d 1351, 1355  
(Fed.Cir. 2000)).
Essentially, all that is required for a statement to be a 
valid notice of disagreement is that it express disagreement 
or dissatisfaction with an RO determination, be in writing, 
and be filed with the RO by the veteran or his representative 
within 1 year of notification of the adverse decision.  Id., 
at 54.  Here, the February 1990 statement was in writing and 
was filed with the RO by the veteran's representative within 
the 1 year time limit.  Furthermore, it expresses 
disagreement or dissatisfaction with the RO's September 1989 
decision.  That disagreement is not stated clearly and could 
be construed as conditional on another prior event not 
happening; however, it is disagreement nonetheless.
In light of the above, the February 1990 letter is a notice 
of disagreement and, since it was received at the RO within 
the 1 year time limit, it is timely.  Therefore, the 
veteran's claim concerning the timeliness of his appeal from 
a denial of entitlement to service connection for 
quadriplegia is granted.


ORDER

The appeal of the timeliness of notice of disagreement with a 
September 1989 RO rating decision denying entitlement to 
service connection for quadriplegia is granted.


REMAND

Because the Board finds that an adequate, timely notice of 
disagreement to the RO's denial of entitlement to service 
connection for quadriplegia was submitted, the Board's 
jurisdiction has been triggered.  Therefore, the underlying 
claim must be REMANDED, as per Manlincon v. West, 12 Vet. 
App. 238  (1999), so that the RO can issue a statement of the 
case on the underlying claim.  See 38 U.S.C.A. § 7105(a)  
(West 1991) (Appellate review will be initiated by a notice 
of disagreement and completed by a Substantive Appeal after a 
statement of the case is furnished.); 38 C.F.R. §§ 20.200, 
20.201  (2000).

Accordingly, this case is REMANDED for the following action:

The veteran and his representative should 
be furnished a statement of the case 
which summarizes the pertinent evidence, 
fully cites the applicable legal 
provisions, and reflects detailed reasons 
and bases for the decision reached in the 
RO's September 1989 rating decision 
denying entitlement to service connection 
for quadriplegia.  The veteran should be 
advised that he may perfect an appeal of 
this rating decision by filing a 
substantive appeal within 60 days of the 
issuance of the statement of the case, 
see 38 C.F.R. § 20.302(b)  (2000), or 
alternatively, within the time proscribed 
by law to perfect an appeal to the Board.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  By this REMAND 
the Board intimates no opinion, either factual or legal, as 
to the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

